Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Steven Dixon Prentice seeks to appeal the district court’s order accepting the recommendation of the magistrate judge and denying relief on his motion construed as one under both 28 U.S.C. § 2254 (2012) and 28 U.S.C. § 2255 (2012). The order is not appealable unless a circuit justice or judge issues a certifícate of appealability. See 28 U.S.C. § 2253(c)(1)(A), (B) (2012). A certificate of appealability will not issue absent “a substantial showing of the denial of a constitutional right.” Id. § 2253(c)(2). When the district court denies relief on the merits, a prisoner satisfies this standard by demonstrating that reasonable jurists would find that the district court’s assessment of the constitutional claims is debatable or wrong. See Slack v. McDaniel, 529 U.S. 473, 484, 120 S.Ct. 1595, 146 L.Ed.2d 542 (2000);see also Miller-El v. Cockrell, 537 U.S. 322, 336-38, 123 S.Ct. 1029, 154 L.Ed.2d 931 (2003). When the district court denies relief on procedural grounds, the prisoner must demonstrate both that the dispositive procedural ruling is debatable, and that the petition states a debatable claim of the denial of a constitutional right. See Slack, 529 U.S. at 484-85, 120 S.Ct. 1595.
We have independently reviewed the record and conclude that Prentice has not made the requisite showing. Accordingly, we deny a certificate of appealability and dismiss the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED